Title: To George Washington from John Hancock, 3 September 1777
From: Hancock, John
To: Washington, George



Sir,
Philada September 3d 1777.

I have Nothing in Charge from Congress at this Time, but to transmit the enclosed Resolves, to which I must refer your Attention.
General Sullivan’s Expedition on Staten Island having ended in the Loss and Defeat of a considerable Number of the Troops under his Command; the Congress have directed a Court of Enquiry to be instituted relative to the Expedition.

You will please to order Colonel Richardson[’s] Battalion on such Duty as you may judge most proper.
Your two Favours of the 1st inst. I have been duely honoured with.
I forward herewith a Number of blank Commissions for the Use of the Army in two Bundles, and have the Honour to be, with the utmost Respect Sir, your most obed. & very hble Servt

John Hancock Presidt

